Citation Nr: 0105686	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-36 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran was a member of the American Merchant Marine in 
Oceangoing Service during the period of Armed Conflict from 
December 7, 1941 to August 15, 1945.  His Form DD 214 lists 
the vessels on which he served during the period from January 
5, 1942 to July 19, 1945.  Under the provisions of 38 
C.F.R.§ 3.7(x)(15) such duty is recognized as active service.

By an April 1997 rating decision of the Department Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, the veteran was granted service connection for PTSD 
and assigned a 30 percent rating for the disorder.  The 
current appeal of the claim for service connection for a 
heart disorder secondary to service-connected PTSD, arises 
from the August 1998 RO decision denying that claim.  

In the course of appeal, the veteran testified before a 
hearing officer at the RO in March 1999, and a transcript of 
that hearing is included in the claims folder.  

The Board remanded the appealed claim for additional 
development in September 1999.  As the Board noted in that 
Remand, the veteran was previously denied service connection 
for a heart disorder on a direct basis by a March 1996 RO 
rating decision, but there was no timely perfection of an 
appeal of that decision.  The current appeal solely addresses 
the secondary service connection claim.  Following remand 
development, the current appeal was returned to the Board for 
further consideration.  
 


FINDINGS OF FACT

1.  The veteran is service-connected for PTSD.

2.  PTSD resulted in an increase in severity of 
arteriosclerotic cardiovascular disease by, at least in part, 
precipitating a myocardial infarction.
 

CONCLUSION OF LAW

The veteran's arteriosclerotic cardiovascular disease, status 
post myocardial infarction, was aggravated by his service-
connected PTSD.  38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused by 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for PTSD which is 
evaluated as 30 percent disabling.  The veteran has contended 
that he suffered a myocardial infarction (heart attack) in 
1995 because of this service-connected disability.

The record contains a March 1999 statement from R.C. Demas, 
M.D., a neurologist, who opined, essentially, that general 
stress due to PTSD contributed to the veteran's 1995 
myocardial infarction in that "stress" due to this 
disability, as well as the veteran's drinking alcohol and 
smoking because of PTSD, were factors in the veteran's heart 
attack. 

A VA physician, after reviewing the record, provided an 
opinion in May 1999 to the effect that the veteran had 
coronary artery disease with remote inferior wall myocardial 
infarction.  The physician added that coronary artery disease 
was a degenerative disease with multiple risk factors, and 
that the physician found "no convincing evidence of 
connection between post traumatic stress disorder and [the] 
patient's myocardial infarction in 1995."

There are diagnoses of record which include arteriosclerotic 
cardiovascular disease and coronary artery disease with 
myocardial infarction.  The veteran presented the private 
medical opinion of Dr. Demas in March 1999 to support the 
contention that a heart attack was contributed to by the 
veteran's PTSD, and thereby to support the claim that the 
veteran's heart disorder was aggravated by his PTSD.  The 
Board in a September 1999 remand requested a single opinion 
from a Board of two VA physicians - a cardiologist and a 
psychiatrist - addressing whether it was as likely as not 
that the veteran's service-connected PTSD either caused or 
aggravated the veteran's heart disorder.  The veteran has 
since submitted a December 1999 medical opinion from D. A. 
Cox, M.D., to the effect that the veteran's PTSD was clearly 
a causative factor in his myocardial infarction.  This 
additional private medical opinion thus supports the claim 
that the veteran's PTSD aggravated his heart disorder.  

In response to the Board's remand request, a single medical 
opinion from a board of two VA physicians was not received.  
Rather, a VA psychiatrist and a VA cardiologist separately 
issued two distinct medical opinions.  One opinion by the 
cardiologist was to the effect that PTSD did not cause the 
veteran's heart disorder, while one opinion by the 
psychiatrist was not definitive as to this question of 
causation.  Neither the cardiologist nor the psychiatrist 
were willing to address the question of aggravation of the 
veteran's heart disorder by his service-connected PTSD.  

While the Board finds that March 1999 private medical opinion 
of Dr. Demas to be less than cogent and more in the realm of 
speculation, the Board finds the December 1999 opinion of Dr. 
Cox to be sufficiently positive to create an balance of 
evidence in favor of the veteran's claim for secondary 
service connection for a heart disorder on the basis of 
aggravation by PTSD.  As no medical evidence is presented to 
outweigh this favorable evidence, the claim for secondary 
service connection for a heart disorder must be granted on 
the basis of aggravation. 38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Secondary service connection for arteriosclerotic 
cardiovascular disease is granted.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

